UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6807



CHRISTOPHER A. ODOM,

                                              Plaintiff - Appellant,

          versus


WILSON,    Maintenance   Supervisor; NURSE
MICHAELS; OFFICER ROBERTS, LT. DALY, SCDC
INJURY INSURANCE POLICY HOLDER,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Patrick Michael Duffy, District
Judge. (8:07-cv-00325-PMD)


Submitted:   September 19, 2007           Decided:   October 10, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher A. Odom, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher A. Odom appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.       See Odom v. Wilson,

No. 8:07-cv-00325-PMD (D.S.C. Apr. 30, 2007).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -